Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) An apparatus for inspecting a fusion joint, the apparatus comprising: 
an ultrasound ("US") probe; 
a database comprising classification rules; and 
a processor in communication with the US probe, the processor configured to: 
generate an initial subset of US scanning positions from a predetermined set of US scanning positions about the fusion joint based on information of at least one of the US probe and the fusion joint; 
measure, via the US probe, a US pulse-echo spectrum from at least two US scanning positions of the initial subset of US scanning positions; 
compare each measured US pulse-echo spectrum with one or more known US pulse-echo spectrums; 
classify each measured US pulse-echo spectrum according to 
add, for measurement via the US probe, one or more new US scanning positions to the initial subset of US scanning positions selected from predetermined US scanning positions adjacent a US scanning position having a measured US echo-spectrum classified as anomalous; and 
evaluate an aggregate of measured US pulse-echo spectrums to determine if the fusion joint is defective.

Response to Arguments
Applicant’s arguments, see pages 8 - 11, filed 4/19/2022, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 1/19/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 29 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Ross et al. (U.S. No. 2016/0139082 A1) and Sasaki et al. (U.S. No. 2016/0109410 A1) which teach the claimed invention however fail to disclose the limitations of “generate an initial subset of US scanning positions from a predetermined set of US scanning positions about the fusion joint based on information of at least one of the US probe and the fusion joint; measure, via the US probe, a US pulse-echo spectrum from at least two US scanning positions of the initial subset of US scanning positions…”, “add, for measurement via the US probe, one or more new US scanning positions to the initial subset of US scanning positions selected from predetermined US scanning positions adjacent a US scanning position having a measured US echo-spectrum classified as anomalous…” in combination with all the remaining limitations as required by the apparatus and method for inspecting a fusion joint of independent claims 1 and 17.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 29 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 04/19/2022 pp. 8 – 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861